DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US-2019/0123612, hereinafter Weber) in view of Ehrhart et al. (US 6,762,520, hereinafter Ehrhart).
As to claim 1, Weber shows (FIG. 1):

    PNG
    media_image1.png
    637
    1027
    media_image1.png
    Greyscale

A cooled stator 3 comprising: 
a first end 7E and a second end 6E of the cooled stator 3;
an outer body 8 disposed concentrically around an inner boundary and extending between the first end 7E and the second end 6E of the cooled stator 3 along a longitudinal axis AX (inner boundary is ends of poles 23); 
a plurality of stator poles 23 extending radially between an inner boundary and the outer body 8 and extending longitudinally along at least a portion of the inner boundary; 
at least one stator winding 24 wound about each of the plurality of stator poles 23; 
a plenum chamber 21 engaged with the inner boundary and the outer body 8 to enclose the cooled stator at the second end 6E; 

at least one coolant passage 16 extending longitudinally between each of the plurality of stator poles 23 between the inlet 9 and an outlet 14X in fluid communication with the plenum chamber 21 (para [0031],[0032],[0035]).
Weber does not show 
an inlet defined in each of the plurality of stator poles;
an inner body extending between the first end and the second end of the cooled stator 3 along the longitudinal axis; and
at least one coolant passage extending longitudinally through each of the plurality of stator poles.
As to the first and third bullets, Ehrhart shows (FIG. 1):
an inlet defined in each of the plurality of stator poles 12; and 
at least one coolant passage 34 extending longitudinally through each of the plurality of stator poles 12 (the inlet is implied by the coolant passage 34 which admits coolant col.6:15-19, col.7:12-17, claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator poles 23 of Weber to have:
an inlet defined in each of the plurality of stator poles 23; and 
at least one coolant passage 34 extending longitudinally through each of the plurality of stator poles 23
as taught by Ehrhart, for the advantageous benefit of more intensive cooling of the components of the stator 3 as taught by Ehrhart (col.7:12-17).
As to the second bullet, Ehrhart shows (FIG. 1) a sealing layer 28 around ends of the stator poles 12 (col.6:32-41).

As to claim 2/1, Weber in view of Ehrhart was discussed above with respect to claim 1 and Weber further shows (FIG. 1 above) the plenum chamber 21 is configured to redirect coolant exiting the outlet 14X into fluid contact with the at least one stator winding 24 of each of the plurality of stator poles 23 (para[0031],[0032],[0035]).
As to claim 4/1, Weber in view of Ehrhart was discussed above with respect to claim 1 except for each of the stator poles includes a plurality of the coolant passages extending longitudinally between the inlet to the outlet.
Ehrhart shows (FIG. 1) each of the stator poles 12 includes a plurality of the coolant passages 34 extending longitudinally between an inlet to an outlet (an inlet and an outlet are implied col.6:15-19, col.7:12-17, claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator poles 23 of Weber to have each of the stator poles 23 includes a plurality of the coolant passages 34 extending longitudinally between the inlet 9 to the outlet 14X as taught by Ehrhart, for the advantageous benefit of more intensive cooling of the components of the stator 3 as taught by Ehrhart (col.7:12-17).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US-2019/0123612, hereinafter Weber) in view of Ehrhart et al. (US 6,762,520, hereinafter Ehrhart) and Pritchard et al. (US 20180076687, hereinafter Pritchard).
As to claim 3/2/1, Weber in view of Ehrhart was discussed above with respect to claim 2 except for a spray bar positioned between the outlet and the windings to define first and second regions of the plenum chamber, the spray bar configured to disperse the coolant entering the first region from the outlet for distribution of the coolant into the second region for fluid contact with the at least one stator winding of each of the plurality of stator poles.
Pritchard shows (FIG. 10) a spray bar 200 positioned and configured to disperse the coolant entering for fluid contact with the at least one stator winding (para[0056]:26-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 3 of Weber in view of Ehrhart to have a spray bar positioned between the outlet 14X and the windings 24 to define first and second regions of the plenum chamber 21, the spray bar 200 configured to disperse the coolant entering the first region from the outlet 14X for distribution of the coolant into the second region for fluid contact with the at least one stator winding 24 of each of the plurality of stator poles 23 as taught by Pritchard, for the advantageous benefit of cooling the windings 24 as taught by Pritchard (para[0056]:26-36).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US-2019/0123612, hereinafter Weber) in view of Ehrhart et al. (US 6,762,520, hereinafter Ehrhart) and Pritchard et al. (US 20180076687, hereinafter Pritchard) and Binnard et al. (US 20060232145, hereinafter Binnard).
As to claim 5/3/2/1, Weber in view of Ehrhart and Pritchard was discussed above with respect to claim 3 except for an inlet plenum formed in each of the plurality of stator poles between the inlet and the coolant passages.
Binnard shows (FIG. 4) an inlet plenum 165 formed between the inlet and the coolant passages      (para[0031],[0032]).

As to claim 6/3/2/1, Weber in view of Ehrhart and Pritchard was discussed above with respect to claim 3 except for an outlet plenum formed in each of the plurality of stator poles between the outlet and the coolant passages.
Binnard shows (FIG. 4) an outlet plenum 170 formed between the inlet and the coolant passages      (para[0031],[0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 3 of Weber in view of Ehrhart and Pritchard to have an outlet plenum 170 formed in each of the plurality of stator poles 23 between the outlet and the coolant passages 34 as taught by Binnard, for the advantageous benefit of maintaining a pressure difference to allow coolant to flow in the coolant passages 34 as taught by Binnard (para[0032]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US-2019/0123612, hereinafter Weber) in view of Ehrhart et al. (US 6,762,520, hereinafter Ehrhart) and Menzies (US 3,671,789).
As to claim 7/1, Weber in view of Ehrhart was discussed above with respect to claim 2 except for
the stator poles and inner body are constructed by laminating a plurality of inner body-stator pole layers together to form the cooled stator.
Menzies teaches the stator is constructed by laminating a plurality of inner body-stator pole layers together to form the stator (col.2:19-30).
.

Allowable Subject Matter
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowability of the subject matter of claim 8 is the inclusion of the limitations of a baseplate including a supply port and a drain port which is not found in the prior art references in combination with the other elements recited in claims 1 and 8.  Claims 9-14 are dependent on claim 8 and would be allowable for the same reason. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Uchida et al. (US 2012/0293037) shows a slot wedge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E MATES/Examiner, Art Unit 2832  


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832